___________

                                     No. 95-3899
                                     ___________

Henry Robert Dumornay,                    *
                                          *
              Appellant,                  *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   District of Minnesota.
United States of America,                 *
                                          *          [UNPUBLISHED]
              Appellee.                   *


                                     ___________

                        Submitted:   March 6, 1996

                            Filed:   March 8, 1996
                                     ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Henry     Robert Dumornay appeals from the District Court's1 order
denying his 28 U.S.C. § 2255 (1994) motion.            After de novo review, we
conclude Dumornay is not entitled to relief.          Accordingly, we affirm the
judgment of the District Court.        See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
     The Honorable Robert G. Renner, United States District Judge
for the District of Minnesota.